ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Tyus, 2011 IL App (4th) 100168




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    RYAN TYUS, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-10-0168


Filed                      October 28, 2011


Held                       Defendant’s convictions for controlled substance trafficking and criminal
(Note: This syllabus       drug conspiracy were upheld over his contentions that the trial court erred
constitutes no part of     in denying his motion to suppress based on the detention of a package,
the opinion of the court   that his counsel was ineffective in failing to move to suppress evidence
but has been prepared      seized from his truck following his arrest, and that his 25-year sentence
by the Reporter of         was erroneous, since the police had a legitimate basis to detain the
Decisions for the          package beyond the scheduled delivery time, the police were acting in
convenience of the         reasonable reliance on the law in effect at the time of defendant’s arrest
reader.)
                           when the search of his truck was substantially contemporaneous with his
                           arrest, and defendant forfeited his argument against his sentence by
                           failing to file a postsentence motion challenging the sentence.


Decision Under             Appeal from the Circuit Court of Macon County, No. 07-CF-1144; the
Review                     Hon. Katherine M. McCarthy, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Colleen Morgan, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Jack Ahola, State’s Attorney, of Decatur (Patrick Delfino, Robert J.
                           Biderman, and Aimee Sipes Johnson, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      JUSTICE STEIGMANN delivered the judgment of the court, with
                           opinion.
                           Justices McCullough and Cook concurred in the judgment and opinion.




                                             OPINION

¶1          In August 2007, Decatur police detained a package being shipped by United Parcel
        Service (UPS)–a private corporation–that displayed several characteristics consistent with
        packages used to transport narcotics. The police brought the package from the UPS facility
        to police headquarters for further investigation. After obtaining a search warrant, the police
        discovered cocaine inside the package. Following a controlled delivery of the package at its
        destination, defendant, Ryan Tyus, was arrested.
¶2          That same month, the State charged defendant with (1) controlled substance trafficking
        with a prior delivery-of-controlled-substance conviction (100 or more but less than 400
        grams of a substance containing cocaine) (720 ILCS 570/401.1 (West 2006)) and (2) criminal
        drug conspiracy with a prior delivery-of-controlled-substance conviction (100 or more but
        less than 400 grams of a substance containing cocaine) (720 ILCS 570/405.1 (West 2006)).
¶3          Following an August 2009 trial, a jury convicted defendant of both charges. Shortly
        thereafter, the trial court sentenced him to 25 years in prison.
¶4          Defendant appeals, arguing that (1) the trial court erred by denying his motion to suppress
        evidence obtained as a result of the detention of the package; (2) he received ineffective
        assistance of trial counsel, in that his counsel failed to file a motion to suppress evidence
        obtained from defendant’s truck following his arrest; and (3) the court erred by imposing a
        25-year sentence. We disagree and affirm.

¶5                                         I. BACKGROUND
¶6                      A. Events Prior to the Issuance of the Search Warrant
¶7          At the March 2009 hearing on defendant’s motion to suppress, Detective Steve Young
        and Sergeant Randy Sikowski of the Decatur police department, who were the only witnesses
        called at that hearing, testified as follows.

                                                 -2-
¶8         In the early morning hours of August 10, 2007, an officer with the Louisville
       Metropolitan police department was on “package-interdiction” duty at the UPS facility
       located within the Louisville, Kentucky, airport. That officer noticed a package that displayed
       several characteristics consistent with packages used to transport narcotics and then
       contacted Carl Batters, a retired Chicago police officer and specialist in the detection and
       interdiction of suspicious packages.
¶9         Shortly thereafter, Batters relayed to Young the following description of the package, as
       described to Batters by the Louisville officer: (1) the shipping label on the package listed the
       sender as Pamela Switerland of 1612 Wilshire, Los Angeles, California, and the recipient as
       Ranae Burton of 656 S. Fairview, Decatur, Illinois; (2) the package measured 20 x 20 x 12
       inches; (3) the package was marked for “Next-Day-Air, Early-A.M.” delivery; and (4) the
       package was heavily taped around all edges and seams. Batters also told Young that the
       Louisville officer had dialed the telephone number listed on the shipping label for Ranae
       Burton, but the call was received by a man who did not live at the destination address or
       know anyone named Ranae Burton.
¶ 10       Batters informed Young that based on the experience and expertise of Batters in the field
       of package interdiction, those factors suggested that the package contained illicit narcotics.
       Batters explained to Young that (1) Los Angeles is a known “source city” for narcotics and
       Decatur is a known “user city” and (2) narcotics traffickers often attempt to avoid detection
       by (a) shipping narcotics using overnight, early morning delivery and (b) sealing all edges
       and seams of packages with tape to prevent odors from escaping.
¶ 11       After speaking with Batters, Young called Sikowski, who was in charge of the Decatur
       police department’s narcotics unit, and told him about the package. Sikowski and Young
       then traveled together to the UPS office located within the Decatur airport and waited for the
       package to arrive.
¶ 12       On his way to the UPS office, Sikowski telephoned a fellow officer and asked him to
       conduct a computer-aided dispatch (CAD) search for “Ranae Burton.” The officer’s search
       returned no results, which meant that the Decatur police department had never encountered
       a person named Ranae Burton. Young and Sikowski arrived at the UPS office around 5 a.m.
       When the package arrived at approximately 5:10 a.m., UPS employee Chris Wright removed
       the package from the plane and gave it to Young, who inspected the exterior of the package
       and confirmed the physical features that Batters had described.
¶ 13       Shortly after Wright gave the package to Young, a police canine unit arrived at the UPS
       office to conduct a canine sniff of the package. Sergeant Dan Weise deployed his dog on the
       package, which was placed alongside three other random packages, several feet apart. The
       dog did not alert to any of the packages. Weise informed Young that the dog was not trained
       to detect ecstasy, a drug for which Los Angeles is a known source city. At 5:40 a.m., Young
       transported the package to police headquarters for further investigation.
¶ 14       At headquarters, Young and Sikowski attempted to verify whether the names on the
       package were fictitious by focusing on the apparent recipient, Ranae Burton of 656 S.
       Fairview, Decatur, Illinois. Young and Sikowski both conducted unsuccessful searches for
       “Ranae Burton” in the CAD database, which meant that no one named Ranae Burton had


                                                 -3-
       ever made contact with the Decatur police department as the complainant of a crime, the
       victim of a crime, the suspect of a crime, or the witness to a crime.
¶ 15       Young also checked the Secretary of State’s “Soundex” database, which provides
       information on all persons in Illinois who have registered a vehicle with the State or who
       have been issued state identification cards or driver’s licenses. The Soundex search yielded
       no results for “Ranae Burton.”
¶ 16       Young then checked the Illinois Law Enforcement Agencies Data System (LEADS),
       which provides, in pertinent part, information on all persons in Illinois who are on parole or
       who have outstanding arrest warrants. The LEADS search yielded no results for “Ranae
       Burton.”
¶ 17       Finally, Young checked the water billing records for the destination address of the
       package (656 S. Fairview) and learned that the water account was registered under the name
       Trevell Tyus. The billing records also revealed that the water had been shut off at that
       location 21 days earlier. Young checked a police database to determine whether Ranae
       Burton was a “known associate” of Trevell Tyus, but the check revealed no such information.
¶ 18       Young and Sikowski next turned their investigation to the apparent sender of the
       package, Pamela Switerland of 1612 Wilshire, Los Angeles, California. Young dialed the
       telephone number listed on the shipping label, but that number led him to an automated
       message that revealed that the number was not in service.
¶ 19       Sikowski telephoned the Los Angeles police department and learned from a dispatcher
       there that the 1600 block of Wilshire was actually in the city of Santa Monica, although the
       zip code listed on the shipping label corresponded to Los Angeles. Sikowski called the Santa
       Monica police department and spoke with a dispatcher who indicated that the Santa Monica
       police department had never made contact with that address. That dispatcher also suggested
       that the address was likely fictitious, although Sikowski did not independently verify that
       information.
¶ 20       Following the investigation at police headquarters into the names listed on the package,
       Young, with the assistance of an assistant State’s Attorney, began preparing a complaint for
       search warrant for the package. As Young was preparing that complaint, Sikowski took the
       package to the security area of the Macon County courthouse and passed it through the X-ray
       machine. The X ray revealed a 4- to 6-inch, tightly wrapped, cylindrical object suspended in
       the middle of the package. Sikowski brought the package back to Young at police
       headquarters and described to him what the X ray revealed. Young included that information,
       as well as the information he learned regarding the names on the package, in the complaint
       for search warrant. After returning the package to Young at police headquarters, Sikowski
       drove directly to 656 S. Fairview, the destination address of the package, to set up
       surveillance. Sikowski arrived at approximately 8:15 a.m., drove past the house and, having
       failed to observe any vehicles or activity in the immediate area, pulled into a position to
       watch the house. Immediately upon establishing surveillance, Sikowski observed defendant
       walk up the sidewalk and to the front door of the house. Defendant used a key to open the
       door and went inside. Sikowski remained in position and–one hour and five minutes later,
       at 9:20 a.m.–observed defendant exit the house through the front door. Defendant locked the


                                                -4-
       front door and fixed a piece of white paper to the front screen door. Defendant then got into
       a black Dodge pickup truck and drove away. Sikowski waited a short period of time and then
       went to the front door to look at the piece of paper, which read as follows: “ATT. I HAD TO
       LEAVE FOR WORK. JUST LEAVE THE PACKAGE ON PORCH. THANK YOU[,]
       RANAE.” Sikowski placed the note back in the door and returned to his vehicle to continue
       surveillance.

¶ 21                           B. The Complaint for Search Warrant
¶ 22       Shortly before 9:25 a.m., Young completed the complaint for search warrant, which he
       and an assistant State’s Attorney submitted to Judge Lisa Holder White for approval. That
       complaint described the following background leading up to that request for search warrant:
       (1) Young’s experience as a narcotics officer; (2) Batters’ experience and expertise in
       package interdiction, provided to Young by Batters; (3) information about the suspicious
       features of the package described to Batters by the Louisville officer, which Batters relayed
       to Young; (4) Young’s confirmation at the UPS office of the description of the package
       provided by Batters; (5) information provided by UPS personnel to Young regarding the
       timing of the movements of the package from Los Angeles to Louisville and on to Decatur;
       (6) the physical features of the package, including dimensions, weight, heavy taping, and
       information from the shipping labels; (7) Young’s belief, based on past training and
       experience, that the origin and timing of the shipment indicated drug activity; (8) the
       negative canine sniff and the fact that the dog was not trained to detect ecstacy; (9) the check
       of the water billing records, which revealed that the water service, registered to “Terrell
       [sic]” Tyus, had been shut off 21 days earlier; (10) that neither telephone number listed on
       the package corresponded to the person listed, including the fact that the number listed for
       Ranae Burton connected with a man who (a) did not know anyone named Ranae Burton and
       (b) had had that telephone number for four years; (11) the inconsistencies with the California
       address and the information provided by the Los Angeles and Santa Monica police
       departments; (12) the characteristics of the contents of the package, as gleaned from the X-
       ray image; (13) Young’s knowledge, based on past training and experience, that narcotics
       traffickers often use false names and addresses; and (14) Young’s overall belief, based on
       the aforementioned information, that the package contained narcotics. Young also presented
       the package to Judge Holder White for her inspection. Based upon the foregoing, the judge
       issued the search warrant.

¶ 23                       C. “Next-Day-Air, Early-A.M.” Delivery and
                      the Authorization and Execution of the Search Warrant
¶ 24       At the hearing on defendant’s motion to suppress, Young provided the only testimony
       related to the “Next-Day-Air, Early-A.M.” delivery, explaining that “Next-Day-Air, Early-
       A.M.” delivery means that the package is “to be delivered by 8:30 a.m.,” as follows:
               “[PROSECUTOR]: Now, you mentioned some of the factors that were suspicious
           to you, the early morning, early a.m. delivery, how does that lend [suspicion] to this
           containing some type of contraband?

                                                 -5-
                [YOUNG]: Like I said, not only is it next day, but it’s next day air marked for early
            a.m. delivery, which indicated that package is to be delivered by 8:30 a.m. People will
            often try to conduct drug transactions or illegal activity at those early morning hours in
            the hopes that narcotic officers or other officers will not be on the streets or will not be
            fully, you know, staffed at those time[s] of day so hopefully they can operate without
            being detected by us.
                [PROSECUTOR]: Now, the next day air that’s a delivery time of 10:30?
                [YOUNG]: Yes. A normal next day air is 10:30. If you choose to have next day air
            with early a.m. delivery then you are going to receive that package by 8:30 a.m.”
¶ 25        According to the search warrant and Young’s testimony at the hearing on defendant’s
       motion to suppress, at 9:25 a.m.–55 minutes after the package was due to arrive, based upon
       Young’s testimony that the package was to be delivered by 8:30 a.m.–Judge Holder White
       authorized, and Young thereafter executed, the search warrant on the package. In addition
       to the authorization to search, the warrant also authorized the police to seize the package and
       all other evidence related to possessing or trafficking a controlled substance. Inside the sealed
       package, Young found two vacuum-sealed bags of cocaine that had been wrapped in plastic
       wrap, lathered in axle grease, wrapped in a comforter, sealed inside of the plastic comforter
       bag, and surrounded with foam packing peanuts. Young removed the cocaine, but otherwise
       restored the package to its original outward appearance.

¶ 26              D. The Events Following the Execution of the Search Warrant
¶ 27       After executing the search warrant on the package, Young called Sikowski, who was still
       in position monitoring the house at 656 S. Fairview, and informed Sikowski that he had
       located cocaine inside of the package. At that point, Sikowski removed the note from the
       door to preserve it as evidence.
¶ 28       Sikowski returned to police headquarters and used the Soundex database to search for
       registration records for black Dodge pickup trucks similar to the one that he observed
       defendant get into at 656 S. Fairview. His search revealed that defendant had registered a
       2003 black Dodge truck bearing the registration number 8016P-B. Based on defendant’s
       driver’s license image contained in the Soundex database, Sikowski recognized defendant
       as the man whom he had seen place the note in the door of 656 S. Fairview earlier that
       morning. Sikowski then searched the CAD database and learned that defendant was a
       “known associate” of Trevell Tyus, the holder of the water service account for 656 S.
       Fairview.
¶ 29       At 11:30 a.m., master sergeant Shad Edwards of the Illinois State Police, posing as a UPS
       employee, placed the package on the front porch of 656 S. Fairview. Several different
       officers then set up surveillance at that residence.
¶ 30       At approximately 1:50 p.m., Detective David Dailey, who was in an unmarked car,
       observed a silver Chevy HHR pass in front of 656 S. Fairview five times. On the fifth pass,
       the driver pulled the Chevy into the driveway. Dailey used his police radio to inform the
       other officers in the area that the Chevy was in the driveway. At that point, Detective Chad
       Ramey, who had been positioned south of the house, observed defendant in his black Dodge

                                                 -6-
       pickup truck driving south on Fairview. Ramey used his police radio to inform other officers
       in the area that the Dodge truck was headed south on Fairview. Young was positioned in a
       marked squad car several blocks south of the house on Lincoln Park Drive, just off Fairview,
       when he learned that the truck was headed south on Fairview. The driver turned the black
       Dodge truck onto Lincoln Park Drive and drove past Young. Young, already having observed
       defendant’s driver’s license photo and vehicle registration information at headquarters, saw
       that (1) the truck’s license plate number was 8016P-B and (2) the truck was being driven by
       defendant. Young followed defendant for several blocks before conducting a traffic stop and
       taking defendant into custody.
¶ 31       Shortly thereafter, Sikowski arrived on the scene of that traffic stop and confirmed that
       defendant was the man who had placed the note on the door earlier that day. The police
       searched defendant’s truck incident to defendant’s arrest and seized evidence that was used
       to obtain search warrants for two self-storage units and two houses associated with
       defendant. The State later used evidence seized from the truck and the other locations against
       defendant at trial.

¶ 32                                 E. The State’s Charges
¶ 33       In August 2007, the State charged defendant with (1) controlled substance trafficking
       with a prior delivery-of-controlled-substance conviction (100 or more but less than 400
       grams of a substance containing cocaine) (720 ILCS 570/401.1 (West 2006)) and (2) criminal
       drug conspiracy with a prior delivery-of-controlled-substance conviction (100 or more but
       less than 400 grams of a substance containing cocaine) (720 ILCS 570/405.1 (West 2006)).

¶ 34                             F. Defendant’s Motion To Suppress
¶ 35       In November 2008, defendant moved to suppress the evidence obtained from the
       detention and subsequent search of the package. In his motion, defendant argued that (1) the
       police lacked reasonable suspicion to detain the package and (2) the search warrant was not
       supported by probable cause.
¶ 36       In asserting that no reasonable suspicion existed to detain the package, defendant argued,
       in pertinent part, as follows:
           “[T]he only thing that Detective Young was able to articulate as suspicious about the
           [p]ackage is that it was in a brown cardboard box, which was apparently specifically
           designed for parcels since the dimensions were written on it, and it was taped shut. In
           other words, the [p]ackage looked exactly like what one thinks of as the typical parcel
           package. This is not suspicious. There was nothing about the package that would give
           any indication at all about its contents or that the contents were somehow illegal. Cf.
           United States v. Allman, 336 F.3d 555 (7th Cir. 2003) (fact that part of machine gun was
           protruding from package created probable cause)[.] Therefore Detective Young’s seizure
           of the [p]ackage to submit it to a drug dog sniff was illegal because it was not supported
           by any reasonable suspicion that it contained narcotics.
               While there was no basis for the drug dog sniff, once the drug dog failed to alert on


                                                -7-
            the package any suspicion that may have existed was completely dispelled and no further
            basis existed for the seizure or search of the [p]ackage.”
¶ 37        The trial court denied defendant’s motion, finding, in pertinent part, as follows: (1) the
       facts available to the police were sufficient to establish reasonable, articulable suspicion that
       the package contained narcotics, given that (a) the failure of the dog to alert on the package
       left open the reasonable possibility that the package contained ecstasy and (b) the relatively
       brief continued detention of the package for further investigation allowed the police to
       confirm facts previously related to them by Batters, as well as additional information that
       made it highly likely that the sender and recipient listed on the package were fictitious and
       that no one was living at the destination address; (2) probable cause existed to issue the
       warrant; (3) the warrant was issued less than one hour after the package was due to arrive at
       its destination (8:30 a.m. delivery); and (4) the continued detention was reasonable under the
       circumstances.

¶ 38                           G. Defendant’s Trial and Sentence
¶ 39       Following defendant’s August 2009 trial, the jury convicted him of (1) controlled
       substance trafficking and (2) unlawful criminal drug conspiracy. The trial court later
       sentenced defendant to 25 years in prison for controlled substance trafficking. (The court did
       not sentence him for unlawful drug conspiracy.)
¶ 40       This appeal followed.

¶ 41                                             II. ANALYSIS
¶ 42        Defendant argues that (1) the trial court erred by denying his motion to suppress evidence
       obtained as a result of the detention of the package; (2) he received ineffective assistance of
       trial counsel, in that his counsel failed to file a motion to suppress evidence seized from
       defendant’s truck following his arrest; and (3) the trial court erred by imposing a 25-year
       sentence. We address defendant’s contentions in turn.

¶ 43       A. Defendant’s Claim That the Trial Court Erred by Denying His Motion To
              Suppress Evidence Obtained as a Result of the Seizure of the Package
¶ 44       Defendant first contends that the trial court erred by denying his motion to suppress
       evidence obtained as a result of the detention of the package. Specifically, defendant asserts
       that the police violated his fourth-amendment right to be free from warrantless seizures when
       the police, having no reasonable suspicion, “excessively detained” his package. For the
       reasons that follow, we disagree.

¶ 45                                   1. The Standard of Review
¶ 46       “This court applies a two-part standard of review when reviewing a ruling on a motion
       to suppress.” People v. Seiler, 406 Ill. App. 3d 352, 356, 943 N.E.2d 708, 712 (2010). We
       will reject a trial court’s factual findings only if they are against the manifest weight of the


                                                 -8-
       evidence. People v. Johnson, 237 Ill. 2d 81, 88, 927 N.E.2d 1179, 1184 (2010). However,
       we review de novo the court’s ultimate ruling. Johnson, 237 Ill. 2d at 88-89, 927 N.E.2d at
       1184.
¶ 47                   2. Protectible Interests Under the Fourth Amendment
¶ 48       In United States v. Jefferson, 566 F.3d 928 (9th Cir. 2009), the court discussed
       protectible interests under the fourth amendment in a factual context very similar to the case
       before us. The Jefferson court wrote the following:
           “The first clause of the Fourth Amendment safeguards ‘[t]he right of the people to be
           secure in their persons, houses, papers, and effects, against unreasonable searches and
           seizures.’ U.S. Const. amend. IV. ‘This text protects two types of expectations, one
           involving “searches,” the other “seizures.” A “search” occurs when an expectation of
           privacy that society is prepared to consider reasonable is infringed. A “seizure” of
           property occurs when there is some meaningful interference with an individual’s
           possessory interests in that property.’ United States v. Jacobsen, 466 U.S. 109, 113, 104
S. Ct. 1652, 80 L. Ed. 2d 85 (1984) (footnotes omitted.)” Jefferson, 566 F.3d at 933.

¶ 49                                  a. The Facts in Jefferson
¶ 50       In Jefferson, an express mail package addressed to John Jefferson arrived at the United
       States Post Office in Juneau, Alaska, on the morning of April 6, 2006. It had been sent from
       Oregon on April 5, and delivery was guaranteed by 3 p.m. on April 7. Jefferson, 566 F.3d at
       931. The postal clerk processing the package telephoned a postal inspector in Anchorage,
       who had previously instructed clerks to notify him if any packages arrived that were to be
       delivered to Jefferson’s address. The inspector told the clerk to detain the package overnight.
       Jefferson, 566 F.3d at 931. The inspector arrived in Juneau the morning of April 7 along with
       a law-enforcement team and a narcotics-detection canine. The inspector visually inspected
       the outside of the package and submitted it to a canine sniff. The canine alerted to narcotics.
       Law enforcement applied for a search warrant, which the magistrate judge granted at 11:55
       a.m. Jefferson, 566 F.3d at 932. Law enforcement officers opened the package, discovered
       methamphetamine, and later delivered the package to Jefferson’s address after first placing
       a beeper inside it. Jefferson, 566 F.3d at 932. Jefferson was charged with various crimes
       relating to the methamphetamine found in the package and moved to suppress that evidence.
       The trial court denied the motion, and a jury convicted him. Jefferson appealed, arguing that
       the trial court erred by denying his motion to suppress evidence.

¶ 51                      b. Privacy Interests Versus Possessory Interests
¶ 52       When considering the defendant’s claims in Jefferson that the trial court erred by denying
       his motion to suppress, the court of appeals adopted an analysis that we find sound and
       applicable to the case before us. That analysis differentiates between a person’s privacy
       interests and a person’s possessory interests. To that end, the court in Jefferson explained as
       follows:
               “Our case law expressly forecloses any assertion by Jefferson that his privacy


                                                 -9-
           interests in the package were implicated. The postal inspector’s visual inspection of the
           package did not implicate the Fourth Amendment because ‘[w]hat a person knowingly
           exposes to the public . . . is not a subject of Fourth Amendment protection.’ United States
           v. Hoang, 486 F.3d 1156, 1159 (9th Cir. 2007) (quoting Katz v. United States, 389 U.S.
347, 351, 88 S. Ct. 507, [511,] 19 L. Ed. 2d 576[, 582] (1967)). Likewise, the postal
           inspector’s ‘use of a well-trained narcotics-detection dog . . . [did] not implicate
           legitimate privacy interests.’ Illinois v. Caballes, 543 U.S. 405, 409, 125 S. Ct. 834,
           [838,] 160 L. Ed. 2d 842 [, 847] (2005); see also Hoang, 486 F.3d at 1160.
                Because Jefferson’s privacy interests were not implicated, ‘the only constitutional
           interest potentially implicated is [his] possessory interest in the package.’ See Hoang,
485 F.3d at 1160. ‘We have characterized the possessory interest in a mailed package as
           being solely in the package’s timely delivery.’ Id. (citing United States v. England, 971
F.2d 419, 420-21 (9th Cir. 1992)). ‘In other words, an addressee’s possessory interest is
           in the timely delivery of a package, not in having his package routed on a particular
           conveyor belt, sorted in a particular area, or stored in any particular sorting bin for a
           particular amount of time.’ Id. (citation and internal quotation marks omitted).”
           Jefferson, 566 F.3d at 933.
¶ 53       The defendant in Jefferson also argued that his possessory interest in timely delivery
       arose on April 6 when “ ‘the package was removed from the mail stream and not delivered
       in the normal fashion along with the other Express Mail packages.’ ” Jefferson, 566 F.3d at
       934. The Jefferson court rejected this contention and, in doing so, cited approvingly United
       States v. LaFrance, 879 F.2d 1 (1st Cir. 1989).
¶ 54       In LaFrance, per police instructions, a Federal Express employee alerted law
       enforcement that a package had arrived in the morning addressed to LaFrance and delivery
       was guaranteed by noon that day. Law enforcement directed the employee to deliver the
       package to the police department instead of LaFrance, and it arrived there around 12:45 p.m.
       At about 1:15 p.m., the package was subjected to a narcotics-detection canine sniff, and the
       canine alerted to contraband. Jefferson, 566 F.3d at 934. Discussing LaFrance further, the
       Jefferson court wrote the following:
                “The First Circuit observed that ‘a possessory interest derives from rights in property
           delineated by the parameters of law, in this case, contract law.’ Id. at 7; see also Rakas
           v. Illinois, 439 U.S. 128, 143 n.12, 99 S. Ct. 421, [430-31 n.12,] 58 L. Ed. 2d 387, [401-
           02 n.12] (‘Legitimation of expectations of privacy by law must have a source outside of
           the Fourth Amendment, either by reference to concepts of real or personal property law
           or to understandings that are recognized and permitted by society.’). The First Circuit
           noted the hornbook contract law principle ‘that where a delivery time is agreed upon, a
           court should not intrude to imply a (different) reasonable time for delivery.’ LaFrance,
879 F.2d at 7.
                The First Circuit held that ‘the only possessory interest at stake before Thursday noon
           was the contract-based expectancy that the package would be delivered to the designated
           address by morning’s end. FedEx obligated itself to no more than that.’ Id. ***
                The reasoning of LaFrance is convincing. We hold that an addressee has no Fourth


                                                -10-
           Amendment possessory interest in a package that has a guaranteed delivery time until
           such delivery time has passed. Before the guaranteed delivery time, law enforcement may
           detain such a package for inspection purposes without any Fourth Amendment
           curtailment. ***
               In this case, the post office guaranteed that Jefferson would receive his package by
           3:00 p.m. on April 7. Any expectation that Jefferson or the post office may have had that
           the package could arrive earlier is irrelevant. See LaFrance, 879 F.2d at 7. The postal
           inspector did not need any suspicion to detain Jefferson’s package overnight on April 6
           because Jefferson did not yet have a possessory interest in the package. By the time ‘the
           constitutional chemistry was altered’ at 3:00 p.m. on April 7, see id., law enforcement
           had already established probable cause to seize Jefferson’s package. See Hoang, 486 F.3d
           at 1160 n.1. Thus, law enforcement acted well within the bounds of the Fourth
           Amendment in detaining, seizing[,] and then searching Jefferson’s package.
               In sum, we hold that a package addressee does not have a Fourth Amendment
           possessory interest in a package that has a guaranteed delivery time until the guaranteed
           delivery time has passed. Jefferson had no Fourth Amendment possessory interest in the
           ‘timely’ delivery of his package until 3:00 p.m. on April 7.” (Emphasis added.) Jefferson,
566 F.3d at 934-35.
¶ 55       Just as the Jefferson court found the reasoning of LaFrance convincing, we find the
       reasoning of Jefferson convincing, and we will apply it to the present case. In so concluding,
       we also agree with the special concurring opinion of Chief Judge Hansen in United States
       v. Demoss, 279 F.3d 632, 639-40 (8th Cir. 2002) (Hansen, C.J., specially concurring), in
       which (in a case again very similar to the present one) he wrote the following:
               “Demoss could have had no reasonable expectation that his parcel would not have
           been handled by other persons and that its exterior would not have been exposed to
           others for viewing. [Citation.] *** Demoss had no possessory interest in having his
           package routed on a particular conveyor belt, sorted in a particular area, or stored in any
           particular sorting bin for a particular amount of time. His only possessory interest in the
           package was timely delivery ***. ***
               *** [A] piece of luggage or mail delivered to a common carrier is not ‘seized’ within
           the meaning of the Fourth Amendment until the authorities have interfered with a
           possessory interest in the luggage or mail such that the expectation of timely delivery of
           the package or luggage has been frustrated.”

¶ 56                           3. The Time of Delivery in This Case
¶ 57       As earlier noted, Detective Young provided the only testimony regarding the guaranteed
       delivery time of the package in this case. He testified that the package was “marked for early
       a.m. delivery, which indicated that [the] package is to be delivered by 8:30 a.m.”

¶ 58                  4. Defendant’s Possessory Interest in This Case
¶ 59      Following the analysis in Jefferson, we conclude that defendant had no possessory


                                                -11-
       interest in the package prior to 8:30 a.m. on August 11, 2007, which was the “Next-Day-Air,
       Early-A.M.” delivery for the package. Because we agree with Jefferson that a package
       addressee–here, defendant–does not have a fourth-amendment possessory interest in a
       package that has a guaranteed delivery time until the guaranteed time has passed, defendant
       had no fourth- amendment possessory interest in the “timely delivery” of his package until
       8:30 a.m. on August 11, 2007. Jefferson, 566 F.3d at 935.

¶ 60                          5. The Police Detention of the Package
                                Beyond Its Scheduled Delivery Time
¶ 61       The record shows that the complaint for search warrant was presented to the judge and
       she issued the search warrant at 9:25 a.m. on August 11, 2007. Given that the package was
       scheduled for delivery at 8:30 a.m. that morning, the police detained that package for 55
       minutes, keeping it from its normal scheduled delivery. As we earlier explained, defendant
       did have a fourth-amendment possessory interest in that package during those 55 minutes.
       That means that the police needed to justify their investigative detention of the package
       during that 55-minute time period by pointing to specific, articulable facts, and reasonable
       inferences derived therefrom, that create a reasonable suspicion that a crime was being
       committed. See People v. Shapiro, 177 Ill. 2d 519, 526-27, 687 N.E.2d 65, 69 (1997), where
       the Supreme Court of Illinois, in a case dealing with the police detention of mail for further
       investigation, wrote the following:
               “The rationale for allowing the detention and investigation of mail absent probable
           cause is found in Terry v. Ohio, 392 U.S. [1,] 21, 20 L. Ed. 2d [889,] 906, 88 S. Ct.
           [1868,] 1880 (1968), and its progeny, which interpret the fourth amendment as permitting
           minimally intrusive investigatory stops of individuals and/or their property where there
           is a reasonable suspicion of criminal activity. *** Reasonable suspicion arises where
           specific and articulable facts, and rational inferences therefrom, reasonably justify an
           intrusion.”
       Accordingly, we will examine this record to see if it supports such a finding.
¶ 62       Before doing so, we emphasize that the time of the police detention of the package is
       limited to the 55-minute period between 8:30 and 9:25 a.m. That is because once the judge
       issued the search warrant at 9:25 a.m., the police detention ended, and the police then
       possessed judicial authority to open the package and deal with it as they did. Accordingly,
       the record needs to justify the police action in detaining this package for only that 55-minute
       period.

¶ 63                  6. Did the Police Possess Specific, Articulable Facts,
                         and Reasonable Inferences Derived Therefrom,
                   To Create a Reasonable Suspicion To Detain the Package?
¶ 64       Defendant asserts that police lacked a legitimate basis to detain the package because (1)
       the package possessed “no outward signs of involvement in criminal activity” and (2) the
       police canine failed to alert to the presence of narcotics. We disagree.

                                                -12-
¶ 65       As we explained earlier, to justify their investigative detention of the package during the
       55-minute time period applicable to this case, the police need to point to specific, articulable
       facts, and reasonable inferences derived therefrom, that create a reasonable suspicion of
       criminal activity. Shapiro, 177 Ill. 2d at 526, 687 N.E.2d at 69.
¶ 66       Although defendant asserts that the package possessed no outward signs of criminal
       activity because nothing observed by Young was by itself illegal, this position does not
       correctly convey the concept of reasonable suspicion. When, as here, a number of otherwise
       innocent characteristics, taken together, show that a package may contain contraband,
       reasonable suspicion that a crime is being committed may arise. See United States v.
       Johnson, 171 F.3d 601, 605 (8th Cir. 1999) (“Characteristics consistent with innocent use
       of the mail can, when taken together, give rise to reasonable suspicion.”). For examples of
       circumstances giving rise to reasonable suspicion in the context of a shipped package, see
       United States v. Lakoskey, 462 F.3d 965, 971 (8th Cir. 2006) (reasonable suspicion existed
       when a package was shipped via express mail from known source state for narcotics and the
       shipping label listed a fictitious return address); United States v. Gomez, 312 F.3d 920, 922
       (8th Cir. 2002) (reasonable suspicion existed when package was heavily taped around all
       edges and seams, sent from a known source city for narcotics and sent during a time of the
       week when law enforcement would supposedly be least active); and United States v.
       Hernandez, 313 F.3d 1206, 1208 (9th Cir. 2002) (reasonable suspicion existed when a
       package was shipped via overnight delivery from a known source state for narcotics, the
       return addressee could not be confirmed, and all seams were sealed with tape).
¶ 67       Moreover, defendant’s assertion that no reasonable suspicion existed because the canine
       failed to alert to the package is not persuasive. To support his assertion, defendant cites this
       court’s holding in People v. Fondia, 317 Ill. App. 3d 966, 970, 740 N.E.2d 839, 842 (2000),
       for the proposition that the failure of a canine to alert to the presence of narcotics
       automatically dispels reasonable suspicion. In Fondia, however, the dog’s original alert to
       the car was the only reason for police to suspect that any individual occupant possessed
       drugs. Fondia, 317 Ill. App. 3d at 970, 740 N.E.2d at 842.
¶ 68       This case involves a scenario much different than that of Fondia. As noted earlier, police
       in this case were aware of multiple factors in support of their suspicion that the package
       contained narcotics. One of the suspicious factors was that the package was heavily taped
       around all edges and seams. This characteristic of the package aroused suspicion specifically
       because it evinced an effort to defeat the ability of a canine to detect the odor of narcotics.
       Unlike the situation presented in Fondia, the additional factors arousing suspicion in this
       case (we earlier discussed at length) continued to bear weight even after the dog failed to
       alert.
¶ 69       Therefore, we disagree with defendant that we should reverse the trial court’s finding that
       the facts were sufficient to establish a reasonable, articulable suspicion that the package
       contained narcotics.

¶ 70               7. The Length of the Police Detention of the Package
¶ 71      Having concluded that the police had the requisite reasonable suspicion to detain the

                                                -13-
       package, we now turn to the length of the police detention of defendant’s package. A
       warrantless seizure does not violate the fourth amendment if the manner in which it is
       conducted is objectively reasonable when viewed under the totality of the circumstances.
       People v. Lampitok, 207 Ill. 2d 231, 241, 798 N.E.2d 91, 99 (2003) (citing Ohio v. Robinette,
       519 U.S. 33, 39, 117 S. Ct. 417, 421 (1996)). The reasonableness of a detention and
       investigation of personal property “depends largely upon investigatory diligence and the
       length of detention.” Shapiro, 177 Ill. 2d at 528, 687 N.E.2d at 70 (citing United States v.
       Place, 462 U.S. 696, 709-10, 103 S. Ct. 2637, 2645-46 (1983)).
¶ 72       As explained earlier, the time of the police detention was from 8:30 a.m. (when the
       package was to be delivered) to 9:25 a.m. (when the judge issued the search warrant).
¶ 73       Both defendant and the State maintain that the seizure ended at 11:30 a.m., when the
       package was “delivered” to 656 S. Fairview, but we do not agree. Although 11:30 a.m.
       marked the point in time when an empty cardboard box was placed on the front porch of 656
       S. Fairview, the controlled delivery of an empty cardboard box was a meaningless gesture.
       Thus–as we have previously explained–the warrantless seizure ended at 9:25 a.m., when
       Judge Holder White issued the warrant authorizing the police to search and seize the
       package. See United States v. Van Leeuwen, 397 U.S. 249, 252, 90 S. Ct. 1029, 1032 (1970)
       (the length of a warrantless seizure of a package is determined by measuring the time from
       the beginning of the seizure to the issuance of the search warrant). At that point in time, of
       course, the seizure was no longer warrantless. Van Leeuwen, 397 U.S. at 253, 90 S. Ct. at
       1032.
¶ 74       Given that the length of the police detention was 55 minutes–a relatively short period of
       time–we conclude that under the facts of this case, the police detention for that period of time
       was reasonable. See Van Leeuwen, 397 U.S. at 253, 90 S. Ct. at 1033 (holding that a 29-hour
       warrantless seizure was not unreasonable); Gomez, 312 F.3d at 925 (holding that a 12- to 14-
       hour investigative detention by the police before they obtained probable cause was not
       unreasonable); United States v. Ganser, 315 F.3d 839, 844 (7th Cir. 2003) (holding that a
       four-day delay in the delivery of a letter was not unreasonable). In other words, we conclude
       that the police possessed specific, articulable facts, and rational inferences derived therefrom,
       to justify the brief 55-minute detention of the package.
¶ 75       Accordingly, we reject defendant’s contention that the trial court erred by denying his
       motion to suppress.

¶ 76                          B. Defendant’s Claim That He Received
                               Ineffective Assistance of Trial Counsel
¶ 77        Separate and apart from the police detention of the package, defendant claims that his
       trial counsel was ineffective for failing to file a motion to suppress the evidence found in his
       truck following his arrest. We disagree.
¶ 78        A defendant bringing an ineffective-assistance-of-counsel claim must demonstrate both
       that (1) his counsel’s performance was deficient to the extent of “[falling] below an objective
       standard of reasonableness” and (2) there exists a reasonable probability that, but for
       counsel’s deficient performance, the outcome of the proceeding would have been different.

                                                 -14-
       People v. Wheeler, 401 Ill. App. 3d 304, 313, 929 N.E.2d 99, 107 (2010) (citing Strickland
       v. Washington, 466 U.S. 668, 688, 104 S. Ct. 2052, 2064 (1984)). “Where the defendant fails
       to prove prejudice, the reviewing court need not determine whether counsel’s performance
       constituted less than reasonable assistance.” People v. Richardson, 401 Ill. App. 3d 45, 47,
       929 N.E.2d 44, 47 (2010).
¶ 79       “Probable cause to arrest exists when the facts known to the officer are sufficient to lead
       a reasonably cautious person to believe that the arrestee has committed a crime.” People v.
       Wear, 229 Ill. 2d 545, 563, 893 N.E.2d 631, 642 (2008). Defendant claims that because he
       “only placed the note in the door,” and did not actually retrieve the package from the porch
       after it had been delivered, there was no probable cause to believe he committed a crime.
       However, as noted earlier, the police discovered a large amount of cocaine in a package
       addressed to a “Ranae Burton” of 656 S. Fairview, Decatur, Illinois, and after setting up
       surveillance at that location, observed defendant arrive and place a note in the front door,
       which read “ATT. I HAD TO LEAVE FOR WORK. JUST LEAVE THE PACKAGE ON
       PORCH. THANK YOU[,] RANAE.” These facts alone were sufficient to lead a reasonably
       cautious person to believe that defendant was–at a minimum–participating in the trafficking
       of cocaine.
¶ 80       Because probable cause existed to arrest defendant and search his truck incident to that
       arrest, we conclude that trial counsel’s alleged failure to file a motion to suppress the
       evidence obtained incident to that arrest did not prejudice defendant. Had such a motion been
       filed, it would have been denied.
¶ 81       In so concluding, we note that the search at issue was conducted pursuant to New York
       v. Belton, 453 U.S. 454, 457, 101 S. Ct. 2860, 2862 (1981) (a vehicle search incident to arrest
       may be conducted when it is substantially contemporaneous with the occupants’ arrest), and
       before Belton was limited in scope by the United States Supreme Court in Arizona v. Gant,
       556 U.S. 332, ___, 129 S. Ct. 1710, 1720 (2009) (adopting a new, two-part rule under which
       an automobile search incident to a recent occupant’s arrest is constitutional if (1) the arrestee
       is within reaching distance of the vehicle during the search or (2) the police have reason to
       believe that the vehicle contains “evidence relevant to the crime of arrest” (internal quotation
       marks omitted)). Since its holding in Gant, however, the Supreme Court has held that
       searches conducted in objectively reasonable reliance on the binding precedent of Belton are
       “not subject to the exclusionary rule.” Davis v. United States, ___ U.S. ___, ___, 131 S. Ct.
2419, 2423-24 (2011). Therefore, even if the search of defendant’s vehicle incident to his
       arrest violated Gant, evidence obtained pursuant to that search would not be subject to the
       exclusionary rule because the police were acting in reasonable reliance upon Belton, which
       was the law at the time of defendant’s arrest.
¶ 82       Having concluded that defendant was not prejudiced, we need not address the
       reasonableness of counsel’s performance. Richardson, 401 Ill. App. 3d at 47, 929 N.E.2d at
       47.

¶ 83                        C. Defendant’s Claim That the Trial Court
                             Erred by Imposing a 25-Year Sentence

                                                 -15-
¶ 84        Finally, defendant claims that the trial court erred by imposing a 25-year sentence.
       Specifically, defendant contends that the court erred by fashioning his sentence under the
       mistaken belief that the applicable sentencing range for controlled substance trafficking is
       18 to 160 years when, in actuality, the statutory range is only 18 to 80 years (720 ILCS
       570/401(a)(2)(B), 401.1(b) (West 2006)). Because we conclude that defendant has forfeited
       this argument, we decline defendant’s invitation to address it.
¶ 85        Fourteen years ago, in People v. Reed, 177 Ill. 2d 389, 394, 686 N.E.2d 584, 586 (1997),
       the supreme court first explained that section 5-8-1(c) of the Unified Code of Corrections
       (Unified Code) (730 ILCS 5/5-8-1(c) (West 1994)) requires a written postsentencing motion
       to “allow the trial court the opportunity to review a defendant’s contention of sentencing
       error and save the delay and expense inherent in appeal if they are meritorious.” Following
       Reed, this court has repeatedly held that section 5-8-1(c) of the Unified Code (730 ILCS 5/5-
       8-1(c) (West 1994)), what is now section 5-4.5-50(d) of the Unified Code (730 ILCS 5/5-4.5-
       50(d) (West 2010)), “mandates that a defendant’s challenge to any aspect of his sentence be
       made by a written motion filed within 30 days of the imposition of his sentence.” People v.
       Ahlers, 402 Ill. App. 3d 726, 731-32, 931 N.E.2d 1249, 1254 (2010) (citing this court’s
       holding in People v. Montgomery, 373 Ill. App. 3d 1104, 872 N.E.2d 403 (2007), and People
       v. Rathbone, 345 Ill. App. 3d 305, 310-11, 802 N.E.2d 333, 337 (2003) (strict enforcement
       of section 5-8-1(c) is necessary to allow the trial court to review the precise claim of error
       so that it can either (1) correct its mistake or (2) explain its reasons for imposing the sentence
       it did)).
¶ 86        We note that defendant, apparently in an effort to overcome the above-cited body of law,
       attempts to assert that plain-error review applies and his sentence is void because the trial
       court held the mistaken belief that he was subject to an extended-term sentence of up to 160
       years. Assuming his contention that the court’s belief was mistaken is correct, his plain-error
       claim lacks any merit because the court did not impose an extended-term sentence.
¶ 87        Accordingly, we conclude that defendant has forfeited his claim that the trial court erred
       by imposing a 25-year sentence.

¶ 88                                   III. CONCLUSION
¶ 89      For the reasons stated, we affirm the trial court’s judgment. As part of our judgment, we
       award the State its $50 statutory assessment against defendant as costs of this appeal.

¶ 90       Affirmed.




                                                 -16-